Citation Nr: 1214634	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-45 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a gastrointestinal disability, claimed as hiatal hernia with esophagitis.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as hiatal hernia with esophagitis.

3.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected disability.

6.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for left eye angle recession.

7.  Entitlement to service connection for left eye cataracts.

8.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The Veteran testified at a September 2011 hearing by the undersigned Veterans Law Judge (VLJ) held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The issues of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for left eye angle recession, entitlement to service connection for a gastrointestinal disability, entitlement to service connection for hepatitis C, entitlement to service connection for left eye cataract, entitlement to service connection for a left shoulder disability, and entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A June 1981 rating decision denied service connection for a gastrointestinal disability, claimed as hiatal hernia and/or esophagitis; the Veteran did not appeal that decisions in a timely manner, and no new and material evidence was submitted within the appeal period for that decision.

2.  A May 2005 rating decision decline to reopen the issue of entitlement to service connection for a gastrointestinal disability, and denied service connection for hepatitis C; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period for that decision with respect to either issue.

3.  An April 2008 rating decision declined to reopen the issues of entitlement to service connection for a gastrointestinal disability and entitlement to service connection for hepatitis C; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period for that decision with respect to either issue.

4.  Evidence received since the April 2008 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a gastrointestinal disability.

5.  Evidence received since the April 2008 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The June 1981 rating decision is final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The May 2005 rating decision is final.  38 U.S.C. § 7105 (c) (2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  The April 2008 rating decision is final.  38 U.S.C. § 7105 (c) (2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a gastrointestinal disability, claimed as hiatal hernia and/or esophagitis is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  Evidence submitted to reopen the claim of entitlement to service connection for hepatitis C is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2011).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).

Gastrointestinal Disability

The Veteran did not submit any evidence addressing the basis of the denial of his claim for service connection for a gastrointestinal disability within one year of the June 1981 rating decision, nor did he file a timely appeal to the June 1981 rating decision.  Therefore, it is final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The Veteran's claim to reopen the issue of entitlement to service connection for a gastrointestinal disability was denied in a April 2005 rating decision.  After the Veteran was notified in May 2005, he did not submit any evidence addressing the basis of the denial of his claim for service connection for a gastrointestinal disability within one year of the May 2005 rating decision, nor did he file a timely appeal to the May 2005 rating decision.  Therefore, it is final.  38 U.S.C. § 7105 (c) (2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The RO again declined to reopen the issue of entitlement to service connection for a gastrointestinal disability in a April 2008 rating decision.  The Veteran was notified in April 2008 of this decision, but he did not submit any evidence addressing the basis of the denial of his claim for service connection for a gastrointestinal disability within one year of the April 2008 rating decision, nor did he file a timely appeal to the April 2008 rating decision.  Therefore, it is final.  38 U.S.C. § 7105 (c) (2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The basis of the April 2008 denial was the RO's finding that the Veteran's gastrointestinal disability had preexisted service and was not aggravated by service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the April 2008 rating decision that addresses this basis.  

Evidence submitted and obtained since the April 2008 rating decision includes the Veteran's testimony as to his pre-service gastrointestinal symptoms, treatment during service, and post-service symptomatology.  This testimony addressed the Veteran's preexisting peptic ulcer disease, and sought to differentiate that condition from those with which he is currently diagnosed.  This evidence is presumed credible for the purposes of reopening.  Justus, 3 Vet. App. at 512-513.  It is also new, as it had not been previously considered by VA, and material, as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted, and the claim for service connection for a gastrointestinal disability is reopened.

Hepatitis C

The RO denied service connection for hepatitis C in a April 2005 rating decision.  After the Veteran was notified in May 2005, he did not submit any evidence addressing the basis of the denial of his claim for service connection for hepatitis C within one year of the May 2005 rating decision, nor did he file a timely appeal to the May 2005 rating decision.  Therefore, it is final.  38 U.S.C. § 7105 (c) (2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The Veteran's claim to reopen the issue of entitlement to service connection for a gastrointestinal disability was denied in a April 2008 rating decision.  After the Veteran was notified in April 2008, he did not submit any evidence addressing the basis of the denial of his claim for service connection for hepatitis C within one year of the April 2008 rating decision, nor did he file a timely appeal to the April 2008 rating decision.  Therefore, it is final.  38 U.S.C. § 7105 (c) (2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The basis of the April 2008 denial was the RO's finding that the evidence of record showed hepatitis C was most likely due to in-service intravenous drug use, and diseases incurred in the line of duty as a result of the abuse of alcohol or drugs cannot be subject to service connection.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the April 2008 rating decision that addresses these bases.  

Evidence submitted and obtained since the April 2008 rating decision includes the Veteran's testimony at his September 2011 Board hearing as well as his August 2009 and November 2011 hepatitis C questionnaire responses.  This evidence is presumed credible for the purposes of reopening.  Justus, 3 Vet. App. at 512-513.  It is also new, as it had not been previously considered by VA, and material, as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted, and the claim for service connection for hepatitis C is reopened.






ORDER

New and material evidence having been submitted, the issue of entitlement to service connection for a gastrointestinal disability, claimed as hiatal hernia with esophagitis, is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the issue of entitlement to service connection for hepatitis C is reopened, and to that extent only, the appeal is granted.


REMAND

Gastrointestinal Disability

The record reflects, to include the Veteran's July 1972 report of medical history while in the National Guard, and his January 1973 report of medical history on entrance to active service, that he experienced a peptic ulcer and related symptomatology since age 14.  As the ulcer was objectively documented by the examining physician on entrance, the peptic ulcer disease is considered to have preexisted the Veteran's military service.  

However, the Veteran was also treated during service for hiatal hernia and esophagitis, and carries current diagnoses of Barrett's esophagus and hiatal hernia.  Further, there is some indication in the service treatment records, specifically one dated in January 1974, which notes that a recent personal assault appeared to have reactivated his preexisting disability.  Ultimately, the record does not clearly establish whether the Veteran's currently diagnosed gastrointestinal disabilities constitute aggravation of the preexisting peptic ulcer disease, are unrelated to the preexisting peptic ulcer disease and thus had their initial onset in service, or whether they are due to some other cause.  Notwithstanding the January 1974 treatment record, the Board is prohibited from making such a medical judgment on its own.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  For this reason, remand is required so that a medical opinion may be obtained.

Hepatitis C

The Veteran has asserted that he was infected with hepatitis C due to one or more risk factors during the course of his military service, specifically exposure to blood products, a 1974 blood transfusion, and tattoos.  While he admits to intravenous and intranasal drug use, he noted during a November 2011 statement that the intravenous use was only with clean and unshared needles.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001). 

The Veteran's service treatment records do not show evidence of hepatitis C or other liver abnormalities in service or at the January 1974 service separation examination.  There is also no evidence that he received a blood transfusion during service.  However, his Department of Defense Form 214 (DD-214) indicates that he was assigned to the medical corps of his service department.  As no opinion is of record as to the likelihood that his diagnosis of hepatitis C is related to his in-service work in the medical corps, versus his other admitted risk factors, remand is required so that such an opinion may be obtained.

Left Shoulder

The Veteran asserts that he has a left shoulder disability that is related to a fall he sustained while an inpatient at a VA facility in February 2009.  Specifically, he stated that the instability resulting from his service-connected right knee disability caused his knee to give out, resulting in the fall.  In March 2009, the Veteran submitted a statement from two other inpatients at the VA facility at the time of the incident noting that he injured his shoulder; however, the February 2009 VA treatment record documenting the incident does not reflect that the Veteran reported left shoulder symptoms, or that any left shoulder problems were found.  However, the Veteran also testified during his September 2011 Board hearing that he was stabbed by his wife during service, and that he sustained a scar from this incident.  His January 1971 service separation examination documents the presence of a scar on his left shoulder.  It is not clear that the scar noted on examination resulted from the incident about which the Veteran testified, but the question remains whether whatever trauma caused the scar may also have resulted in other injuries to the surrounding area.   Especially in light of the repeated reports of left shoulder pain dated beginning in 2000, a VA joints examination should be conducted on remand to determine the etiology of any left shoulder disability found.

Left Eye Cataract

The Veteran asserts that his left eye cataract is the result of an in-service incident in January 1974 in which he was assaulted by other service members; this incident is documented in his service treatment records, to include a line-of-duty determination.  However, some records reflect that the Veteran sustained a traumatic injury to his left eye from a baseball bat in childhood, prior to service.  The Veteran testified during his September 2011 Board hearing that this childhood injury was to his right eye, and the only injury to his left eye occurred during service.  Based on the Veteran's testimony, a medical opinion is necessary to determine whether his currently diagnosed left eye cataract is related to this documented in-service incident, or some other cause.

Left Eye Angle Recession

The Veteran's March 2010 claim to reopen the issue of entitlement to service connection for left eye angle recession was denied in an February 2011 rating decision; in the February 2011 Statement of Accredited Representative (VA Form 646), the Veteran's representative argued that service connection was warranted for this disability.  Construing this document liberally, the Board finds that it constitutes a notice of disagreement with the RO's decision not to reopen that issue.  The record also does not indicate that a Statement of the Case has been issued.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

38 U.S.C.A. § 1151/Diabetes Mellitus

Under VA laws and regulations, when a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  In order to receive compensation, the additional disability must be a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or constitute an event that was not reasonably foreseeable.  Id.

The Veteran asserts that, during the course of psychiatric treatment at one or more VA facilities, he was prescribed Zyprexa, and that prescription ultimately caused him to develop diabetes mellitus.  He testified at his September 2011 Board hearing that the prescribing physician knew of his family history of diabetes, yet proceeded to make the prescription, and that in July 2007, after determining that the Veteran had abnormally high blood sugar levels, his treating VA physician removed him from the medication and told him that it had been the cause of his diabetes.  The record reflects that the Veteran had been prescribed the generic version of Zyprexa until his July 2007 diagnosis, and the records dated after that time do not list it among his currently prescribed medications.  However, the record does not document the Veteran's assertion that his VA physician related his diabetes to that prescription.  Further, the record does not contain an opinion determining whether the additional disability was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or constituted an event that was not reasonably foreseeable.  Remand is required so such an opinion may be obtained.

Accordingly, the issues of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for left eye angle recession, entitlement to service connection for a gastrointestinal disability, entitlement to service connection for hepatitis C, entitlement to service connection for left eye cataract, entitlement to service connection for a left shoulder disability, and entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, are REMANDED for the following actions:

1.  Obtain a VA medical opinion to determine the etiology of currently diagnosed gastrointestinal disabilities.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  After review of the claims file, the examiner must opine as to whether the Veteran's currently diagnosed gastrointestinal disabilities constitute aggravation of his preexisting peptic ulcer disease.  The examiner is instructed that for the purposes of this opinion, aggravation means that the preexisting disability itself permanently worsened beyond the natural progression of the disease, not that there was simply a temporary worsening of symptoms.

If the examiner finds that the currently diagnosed gastrointestinal disabilities are unrelated to the preexisting peptic ulcer disease, he or she should determine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed gastrointestinal disability had its onset during service or is otherwise related to his military service.  A complete rationale should be provided for any opinion stated.

2.  Schedule the Veteran for a VA examination to determine the etiology of his hepatitis C.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list all risk factors to include IV drug use, intranasal cocaine use, tattoos, and then offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis is related to service.  The examiner should discuss the Veteran's reported history of risk factors since service separation when providing the opinion.  A complete rationale should be provided for any opinion stated.

3.  Schedule the Veteran for a VA joints examination to determine the etiology of any left shoulder disability found.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  After a review of the examination findings and the entire evidence of record, the examiner must provide an opinion as to whether any current left shoulder disability found is at least as likely as not (50 percent probability or greater) related to the Veteran's military service.  A complete rationale should be provided for any opinion stated.

4.  Schedule the Veteran for a VA eye examination to determine the etiology of his left eye cataract.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests deemed necessary for an accurate assessment must be conducted.  After a review of the examination findings and the entire evidence of record, the examiner must provide an opinion as to whether any current left eye cataract is at least as likely as not (50 percent probability or greater) related to the Veteran's military service.  A complete rationale should be provided for any opinion stated.

5.  Obtain a VA medical opinion to determine the etiology of the Veteran's diabetes mellitus.  The claims file must be made available to and reviewed by the examiner.  After review of the claims file, the examiner must opine as to whether the Veteran's diabetes was caused by the prescription of Zyprexa prior to July 2007.  If the examiner finds in the affirmative, the examiner must then state whether the prescription of Zyprexa was due to carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA, or was a reasonably foreseeable result.  A complete rationale for any opinion expressed must be given, to include, as appropriate, citation to specific evidence in the record. 

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

7.  Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for left eye angle recession.  38 C.F.R. § 19.26 (2011).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the February 2011 rating decision denying his claim to reopen must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects an appeal as to this issue, return the case to the Board.

8.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


